Citation Nr: 0021520	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-03 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The appellant had active duty for training from September 2, 
1977 to December 2, 1977.

This appeal arises from an August 1995 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that denied service 
connection for a right knee condition.  The appellant has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claim.

The appellant submitted a notice of disagreement in March 
1996.  The RO issued a statement of the case in October 1996.  
The appellant submitted a statement in support of claim in 
November 1996 expressing his continued dissatisfaction with 
the decision.  The Board accepts the appellant's November 
1996 statement as a substantive appeal in lieu of a VA Form 
9.  


FINDINGS OF FACT

1.  Medical diagnoses of right knee degenerative arthritis 
and status post torn right knee ligaments have been given.

2.  The appellant has offered testimony to the effect that he 
injured the right knee during basic training and did not have 
the current symptoms at the time of entry onto active duty 
for training.

3.  Two VA examiners have opined that current right knee 
disorders stem from active service.  






CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right knee injury well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A brief review of the claims folder indicates that the 
appellant's service medical records (SMRs) note that he had a 
pre-existing scar on the right knee.  The SMRs do not contain 
any other record of treatment or complaint of a right knee 
injury.  

Post service medical records note detoxification and related 
treatment at various times during the 1980s and 1990.  A 
report from St. Barnabas Hospital indicates that in 1993 the 
appellant reported a history of a torn knee ligament in 1973.

The appellant submitted a claim for VA benefits in September 
1994 for a right knee injury.  

On October 22, 1994, the appellant sought treatment at 
Lebanon Hospital for right knee pain.  He reportedly had 
fallen.  He was treated with an Ace bandage and Motrin. 

Three days later, during a VA general medical examination, 
the appellant reported that during basic training he tore a 
knee ligament and was treated with a knee brace and pain 
medication.  He also mentioned that in 1973 he injured the 
knee in an auto accident, which required knee surgery.  He 
currently had knee pain and walked with a cane.  The 
diagnosis was status post right knee surgery in 1973 and 
degenerative arthritis of the right knee with limitation of 
motion.  The VA examiner also conducted a joints examination 
wherein mild right knee swelling, mild varus instability, a 
1-inch shortening of the right leg, and some limitation in 
flexion were noted.  The diagnosis was history of motor 
vehicle accident in 1973 with right knee injury and status 
post surgery for possible torn cartilage; history of mild 
trauma in 1979; and, residual mild limitation of motion with 
5 degrees of varus flexion and pain.

In January 1996, a VA examiner noted that the appellant 
injured his right knee during basic training in 1977 and that 
he currently suffered from chronic anterior cruciate ligament 
and medial collateral ligament injuries, which led to 
premature arthritis of the right knee.  

Another VA clinic note indicates that the appellant underwent 
right knee anterior cruciate ligament reconstruction and high 
tibial osteotomy on February 13, 1996.  

On a note dated February 28, 1996, another VA examiner 
reported that the appellant was status post right high tibial 
osteotomy and anterior cruciate ligament reconstruction for 
severe knee instability and arthritis due to injury in the 
service.

In April 1996, the appellant reported that after the 1971 
surgery his knee had healed and that he did not need further 
treatment until active service.  He reported that during 
basic training he injured the knee in a fall from a rope and 
was given a week of bed rest by a doctor.   He reported that 
he was subsequently discharged because of the knee.  

In January 2000, the appellant testified before the 
undersigned member of the Board that he injured his right 
knee during the obstacle course in basic training.  He 
testified that he could not afford treatment after active 
service but that he tried to obtain treatment for the knee in 
1978 at York Hospital.   He testified that York Hospital 
later changed its name to Piedmont Hospital and that he had 
learned that no records were available.  He also testified 
that his basic training base did not have any records of 
treatment either.  He recalled that while at basic training, 
he was offered a medical discharge for his knee.  

The Board finds that the claim for service connection for 
residual of a right knee injury is well grounded.  The 
appellant has alleged an in-service injury (presumed 
competent for well grounding purposes).  He has presented 
competent medical evidence of a current right knee disorder.  
He has presented competent medical evidence of a possible 
nexus.  


ORDER

The claim of entitlement to service connection for residuals 
of a right knee injury is well grounded.  To this extent 
only, the appeal is granted.




REMAND

Because the claim of entitlement to service connection for 
residuals of a right knee injury is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The duty to assist includes ordering a fresh examination if 
the record is insufficient.  See 38 C.F.R. § 4.2 (1998); 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

The history of the claim is noted above.  The appellant had 
apparently injured the right leg four years prior to active 
duty for training, and underwent surgery at Metropolitan 
Hospital.  The SMRs note only a postoperative scar on the 
right knee.  In October 1994, a VA examiner noted both pre-
service and in-service trauma but did not provide an opinion 
on etiology.  Since that time, two VA examiners have opined 
that current knee conditions stem from the appellant's 
service; however, neither of these opinions mentions any pre-
service history of knee trauma.  Moreover, the opinions 
appear to be based on a history provided by the appellant 
himself without review of the claims file.  

In order to obtain a clearer picture of the etiology of the 
current right knee disorder, the Board requests that the 1973 
records be obtained and that the appellant be afforded a 
fresh VA examination to determine whether it is at least as 
likely as not that any current knee disorder found is related 
to active service trauma, as claimed by the appellant.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the appellant, the 
RO is to request and associate with the 
claims file copies of any records of his 
original injury and surgery at 
Metropolitan Hospital in 1973.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the appellant's claims file, the 
appellant should be scheduled for a VA 
evaluation of his right knee.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in connection with this examination.  The 
examiner should review the claims file, 
examine the appellant and provide a 
diagnosis for the right knee.  The Board 
specifically requests that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any current 
right knee disorder found is related to 
trauma during active duty for training.  
All examination findings and a complete 
rationale of opinions and conclusions 
should be set forth in a typewritten 
report.

3.  Following completion of the 
foregoing, the RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the appellant's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

5.  If the determination remains 
unfavorable to the appellant, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals





 



